DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 NOV 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 23 NOV 2021.  The status of the claims is as follows:
Claims 1-4, 6-7, and 9-11 are pending.
Claims 1, 3, 4, and 7 are amended.
Claims 5 and 8 are canceled.
Claims 9-11 are withdrawn (without traverse, 15 JAN 2020).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of applying art, the limitation “device for subjecting a substrate to processing” shall be interpreted to cover the structure “an RF generator for performing plasma processing on a substrate” (Page 2 Lines 34-35) and equivalents thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe ‘184 (U.S. PGPub 2011/0086184) in view of Shanmugasundram ‘390 (U.S. PGPub 2003/0049390) and Park ‘499 (U.S. PGPub 2005/0227499).
Claim 1 – Okabe ‘184 teaches a substrate processing apparatus (PG 0007) comprising:
a device for subjecting a substrate to processing (PG 0007, film forming apparatus; PG 0007, the apparatus comprises a plasma generating device; PG 0032, high frequency power source; examples at PG 0046, 0053, 0064, and 0073 disclose frequencies up to 27 MHz which is within conventional RF power ranges); and
a controller, the controller including a processor communicatively coupled to a computer- readable storage medium having a program recorded therein, the program causing the processor to execute (PG 0011, especially PG 0037):
selecting one first modification value from among a plurality of first modification values stored in the computer-readable storage medium (PG 0037, the storage medium contains multiple process recipes each with a first modification value),
modifying a control parameter predetermined to control the device with a first modification value and a second modification value that each vary independently over time, thereby calculating a modified parameter (with reference to e.g. PG 0107, the first modification value is the number of wafers coated since the last short precoating; the second modification value is the number of wafers coated since the last wet cleaning; the control parameter is the cycle frequency of the short precoating step; the 
controlling the device based on the modified parameter (with reference to e.g. PG 0107, in a 500 wafer run (see PG 0104) the short precoating cycle frequency starts at once every 200 wafers; once 200 wafers are coated, the short precoating cycle frequency is adjusted to once every 25 wafers for the remainder of the 500 wafer run),
wherein the first modification value has a shorter term for modifying the control parameter than the second modification value (with reference to e.g. PG 0107, the first modification value only affects the control parameter once at the transition from 1 per 200 to 1 per 25, while the second modification value triggers the short precoating cycle multiple times during the run including times after the transition in the control parameter), and
the plurality of first modification values contain a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time (with reference to Figure 2, wet cleaning stops processing in the chamber; as discussed at PG 0104, the process described there contains a first modification value which governs the cycle frequency of the short coating step for e.g. the first 200 wafers) and a first modification value to be used when cleaning and pre-coat of the reactor chamber are performed just before the processing of the substrate is started (PG 0037).
Okabe ‘148 does not teach or suggest the following limitations of Claim 1:
wherein the first modification value moderates variation occurring in a processing result of the substrate after restart of the processing of the substrate due to stop of the processing of the substrate by the device.
wherein the plurality of first modification values contain a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time shorter than a predetermined time or wherein a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time longer than the predetermined time.
Okabe ‘184 expressly recognizes that the cleanliness of the chamber affects the deposition process performed within and varies its deposition process based on the state of cleanliness, as discussed previously.
Shanmugasundram ‘390 teaches a substrate processing apparatus as discussed in PG 0031 and teaches particular methods for controlling the deposition process to help control wafer-to-wafer uniformity (PG 0069-0074, PG 0079-0084).  In particular, Shanmugasundram ‘390 recognizes that idle time between wafers (PG 0069-0074, deposition times X and Y based on idle time) and number of wafers since a previous cleaning cycle (PG 0079-0088, formulas introduce selection of deposition time based on number of wafers since last chamber clean) impact the wafer-to-wafer uniformity and discloses process modifications intended to improve said uniformity.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okabe ‘184 to include process parameters for controlling for idle time first wafer effects as suggested by 
Okabe ‘184 teaches an intermittent pre-coating process to improve process uniformity (PG 0104 and 0107, short precoating) but does not teach cleaning with every short precoating step.  Shanmugasundram ‘390 teaches an intermittent cleaning process to improve process uniformity (PG 0079-0088), but does not teach precoating with every cleaning step.  Park ‘499 is drawn to treatment of a deposition chamber used for CVD deposition of low dielectric constant layers on e.g. semiconductor substrates (PG 0004-0006, PG 0017, PG 0042) and teaches that performing both a cleaning step (PG 0005) and a seasoning (pre-coating) step (PG 0006) cumulatively serve to reduce particle contamination in further substrates to be processed.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okabe ‘184 / Shanmugasundram ‘390 to combine cleaning and precoating cycles as suggested by Park ‘499, as both Okabe ‘184 and Shanmugasundram ‘390 separately perform 
Claim 2 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 renders obvious the substrate processing apparatus according to claim 1, wherein the control parameter is a cycle frequency of a step of the recipe (Okabe ‘184 PG 0107, the cycle frequency of the short precoating step varies based on the number of previously coated substrates).  
Claim 3 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 renders obvious the substrate processing apparatus according to claim 1, wherein the first modification values and the second modification value are set according to an integration frequency of film formation processing (Okabe ‘184 PG 0107, the modification values are counts of wafers coated since certain process steps have occurred).  
Claim 4 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 renders obvious the substrate processing apparatus according to claim 1, wherein the first modification values and the second modification value are expressed in terms of the modified parameter (Okabe ‘184 PG 0107, the modification values are counts relative to the deposition cycle).  
Claim 6 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 renders obvious the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (e.g. Okabe ‘184 PG 0028), wherein
the first modification value moderates variation occurring in a processing result of the substrate after cleaning and pre-coat of the reactor chamber due to the cleaning and the pre-coat (Okabe ‘184 Figure 2, PG 0038; after wet-cleaning the chamber, the next step in the process is a pre-coating step; Okabe ‘184 PG 0107, the first modification value determines when a short coating step is required to prevent abnormal discharge, which would otherwise cause variation in processing results in the chamber if said abnormal discharge occurred).  
Claim 7 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 renders obvious the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (e.g. Okabe ‘184 PG 0028), wherein
the processor selects the selected first modification value based on a state of the reactor chamber just before the processing of the substrate is started (Okabe ‘184 PG 0037, at the beginning of a run a recipe is selected and the appropriate values are loaded from memory).

Response to Arguments
Examiner withdraws the rejections based on Chen ‘645 in view of the amendment to Claim 1.  Chen ‘645 was not applied to reject Claim 8 in the previous Office Action, either alone or with Shanmugasundram ’390; as subject matter of Claim 8 has been incorporated into Claim 1, Examiner would need additional references beyond Chen ‘645 / Shanmugasundram ‘390 to address the claim as amended.  Examiner still 
Applicant's arguments filed 23 NOV 2021 have been fully considered but they are not persuasive.
Applicant’s argument (Page 5) regarding the cleaning and pre-coat as a combined step is addressed by the inclusion of Park ‘499 as discussed above.
Applicant argues (Pages 5-6) that there appears to be no reason to modify the references in the fashion asserted by Examiner.  Examiner respectfully disagrees, noting that Shanmugasundram ‘390 incorporates additional control features (e.g. an acknowledgement that the number of wafers previously processed requires an adjustment of the deposition time to maintain a desired thickness uniformity) which advantageously improve the process of Okabe ‘184.
Applicant argues (Page 6) that using PG 0069-0074 to address the subject matter of both Claims 5 and 8 now that both elements are incorporated into Claim 1 is improper because it renders these separate features redundant.  Examiner respectfully disagrees; the claim as recited require all the elements to be simultaneously present in the computer-readable storage medium to handle any of the separately presented programming cases.  Therefore, the presence and potential use of any of them in a given situation does not render the others redundant to the execution as claimed.
Applicant argues (Page 6) that Claims 2-4 and 6 (Examiner notes, additionally Claim 7) depend from Claim 1 which is asserted to be allowable; therefore, Claims 2-4 
Applicant argues (Page 6) that the dependent claims are allowable for their additionally recited features.  In the absence of specific arguments which identify how the asserted limitations distinguish over the references of record, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
/MICHAEL G MILLER/             Examiner, Art Unit 1712 
                                                                                                                                                                                          /MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712